DETAILED ACTION
The final office action is responsive to the amendment filed on 09/01/2022. Claims 1-17 are pending; claims 1-17 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0267571 A1 to Periyannan et al. (hereinafter Periyannan) in view of U.S. Patent Application Publication 2016/0295128 A1 to Schnittman et al. (hereinafter Schnittman).

As to claim 1, Periyannan teaches a system configured to be arranged at a location, the system being configured for visual and auditory communication between one or more at-location participants and one or more far-end participants (The video conference system is described in more detail with reference to FIGS. 1 and 2, and, as illustrated, may support a variety of video conferencing feeds of audio, video, audio and video, and/or other media data streams from video conferencing participant endpoints to present a video conference, Periyannan, [0024]-[0026], [0031]-[0040]), the system comprising:
an audio/video (AV)-system (Endpoints may be any type of device, including, but not limited to: laptops, computers, smartphones, tablets, phones, audio and video conferencing system devices, and/or any other device capable of sending and receiving data streams over a network. Participants may use proprietary or standards-based communication protocols with their devices, and the video conference system may enable a multi-party and/or point-to-point (e.g., between two endpoints) video conference session among the plurality of participant endpoints, Periyannan, [0024]-[0026]), disposed at a location (ENDPOINT 300, or ENDPOINT 310, Periyannan, Fig. 3), comprising:
an audio component (microphones, speakers, Periyannan, [0140]) for audio transmission (The video conference system is described in more detail with reference to FIGS. 1 and 2, and, as illustrated, may support a variety of video conferencing feeds of audio, video, audio and video, Periyannan, [0024]-[0026], [0031]-[0040]).
Periyannan does not explicitly disclose a video component.
Schnittman discloses a video component (meeting camera 14 or camera tower 14, Schnittman, [0053]-[0055]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use meeting camera or camera tower as taught by Schnittman to modify the system of Periyannan in order to the remote party to follow more distant audio, body language, and non-verbal cues given by those participants in the meeting room that are more remote from the single camera.
Periyannan-Schnittman discloses
wherein the AV-system is configured for providing a video-feed from the location (Endpoints may be any type of device, including, but not limited to: laptops, computers, smartphones, tablets, phones, audio and video conferencing system devices, and/or any other device capable of sending and receiving data streams over a network, Periyannan, [0024]-[0026]);
wherein the AV-system is configured to connect to a unified communication cloud server for providing cloud communication service (Hosting the video conference on at least one media server accessible on a network (e.g., Internet/cloud) allows for the participants to initiate a video conference with any device, supporting any communication protocol, and any client application from a communication service provider, have the system communicate with the other participants at each of their selected endpoint devices, and the other participants may accept the request to join the video conference from any endpoint device using any client application from any communication service provider that he/she wishes, Periyannan, [0031]-[0040], [0024]-[0026]. Note: “Each of the protocol connector nodes 208 in the Proxy Layer 202 may receive audio video data streams utilizing proprietary or standards based communication protocols and may translate the received data into a common protocol (e.g., Real Time Transport Protocol (RTP)). The received data in the common protocol may then be sent to media servers for transcoding and composition/mixing by media servers 210 of the Worker Layer 204, such operation of the media servers 210 used to form composite data streams for the endpoints” in Periyannan, [0045], therefore a unified communication cloud server is disclosed); and
a functionality service software embedded in the AV-system, the functionality service software being configured for controlling a number of functionalities of the video-feed to generate a processed video-feed to provide a consistent user experience for the at-location participants and the far-end participants (Physical interaction with the video conference endpoint. The application server 214 provides a web application that enables controlling the setup and management of a multi-party video conferencing session in a device/manufacturer independent way, Periyannan, [0054]-[0062], [0024]-[0026]);
wherein the processed video-feed from the location is configured to be provided to the far-end participant(s) via the cloud communication service (Hosting the video conference on at least one media server accessible on a network (e.g., Internet/cloud) allows for the participants to initiate a video conference with any device, supporting any communication protocol, and any client application from a communication service provider, have the system communicate with the other participants at each of their selected endpoint devices, and the other participants may accept the request to join the video conference from any endpoint device using any client application from any communication service provider that he/she wishes, Periyannan, [0031]-[0040], [0024]-[0025]).

As to claim 2, Periyannan-Schnittman discloses the system according to claim 1, wherein the video component comprises three cameras for providing a field of view of 140 to 180 degrees of the location (three cameras 2a, 2b, 2c (labeled 2a-2c) each of 130 or higher degree field of view (shown in dashed lines) are arranged at 120 degrees to one another, again to provide a 360 degree cumulative or stitchable view about the tower 14, Schnittman, [0053]-[0055]), and wherein the audio component comprises a speakerphone (microphones, speakers, Periyannan, [0140]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use meeting camera or camera tower as taught by Schnittman to modify the system of Periyannan-Schnittman in order to the remote party to follow more distant audio, body language, and non-verbal cues given by those participants in the meeting room that are more remote from the single camera.

As to claim 3, Periyannan-Schnittman discloses the system according to clam 1, Schnittman discloses wherein the functionality service software controlling the number of functionalities of the video- feed comprises performing in-picture add-on augmentations in the processed video-feed (the composited scene is formatted, i.e., composited, to be received as a single camera scene; and/or transitions are rendered or composited to screen or frame (in this case, “screen” or “frame” corresponding to the single camera view output, Schnittman, [0053]-[0055], icon overlay, [0128]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to composite side-by-side to form a stage scene video as taught by Schnittman to modify the system of Periyannan-Schnittman in order to the remote party to follow more distant audio, body language, and non-verbal cues given by those participants in the meeting room that are more remote from the single camera.

As to claim 4, Periyannan-Schnittman discloses the system according to claim 3, wherein the in-picture add-on augmentations comprise applying digital content in the processed video-feed (Schnittman, [0053]-[0055], [0128]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to composite side-by-side to form a stage scene video as taught by Schnittman to modify the system of Periyannan-Schnittman in order to the remote party to follow more distant audio, body language, and non-verbal cues given by those participants in the meeting room that are more remote from the single camera

As to claim 5, Periyannan-Schnittman discloses the system according to claim 4, Schnittman further disclose wherein the digital content comprise at least one of digital presentations or information of identification of at-location participant(s) (Schnittman, [0065]-[0066, [0141]-[0142]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use modern face detection libraries as taught by Schnittman to modify the system of Periyannan-Schnittman in order to determine interpupillary distance, as well as positions of facial features and facial pose in space.

As to claim 6, Periyannan-Schnittman discloses the system according to claim5, wherein the functionality service software controlling the number of functionalities of the video-feed comprises at least one of performing people or object recognition of the at-location participants or of one or more physical objects at the location (Schnittman, [0065]-[0066], [0141]-[0142]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use modern face detection libraries as taught by Schnittman to modify the system of Periyannan-Schnittman in order to determine interpupillary distance, as well as positions of facial features and facial pose in space.

As to claim 7, Periyannan-Schnittman discloses the system according to wherein the functionality service software controlling the number of functionalities of the video-feed comprises displaying a recognized physical object at the location (Schnittman, [0065]-[0066, [0141]-[0142]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use modern face detection libraries as taught by Schnittman to modify the system of Periyannan-Schnittman in order to determine interpupillary distance, as well as positions of facial features and facial pose in space.

As to claim 8, Periyannan-Schnittman discloses the system according to claim 7, wherein the functionality service software controlling the number of functionalities of the video-feed comprises performing image processing of the video-feed (the composited scene is formatted, i.e., composited, to be received as a single camera scene; and/or transitions are rendered or composited to screen or frame (in this case, “screen” or “frame” corresponding to the single camera view output, Schnittman, [0053]-[0055], icon overlay, [0128]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to composite side-by-side to form a stage scene video as taught by Schnittman to modify the system of Periyannan-Schnittman in order to the remote party to follow more distant audio, body language, and non-verbal cues given by those participants in the meeting room that are more remote from the single camera.

As to claim 9, Periyannan-Schnittman discloses the system according to claim 8, wherein the image processing comprises at least of highlighting or down-toning one or more of the at-location participants or one or more physical objects at the location (Schnittman, [0128]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to composite side-by-side to form a stage scene video as taught by Schnittman to modify the system of Periyannan-Schnittman in order to the remote party to follow more distant audio, body language, and non-verbal cues given by those participants in the meeting room that are more remote from the single camera.

As to claim 16, Periyannan-Schnittman discloses the system according to claim 1, wherein the AV-system is agnostic to a type of the unified communication cloud server (application server 214 eliminates a lot of these limitations of the conventional video conference systems. For a non-limiting example, application server 214 enables participant's associated different types of video conference endpoints to talk to each other over the Internet during the video conference. For a non-limiting example, participants from H.323 endpoints can to talk to participants from desktop clients such as Skype, and both the moderator and the participants can choose from a wide variety of options. In addition, by providing the ability to terminate the service in the cloud, application server 214 enables access to a much richer set of features for a conference call that a participant can use compared to a conventional passively bridged conference call, Periyannan, [0062]-[0065]).

As to claims 15 and 17, the same reasoning applies mutatis mutandis to the corresponding methods claim 15 and 17. Accordingly, claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Periyannan in view of Schnittman.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Periyannan modified by Schnittman as applied to claim 9 above, and further in view of U.S. Patent Application Publication 2020/0304713 A1 to ZHAO et al. (hereinafter ZHAO).

As to claim 10, Periyannan-Schnittman discloses substantially disclose a system as set forth in claim 9 above.
Periyannan-Schnittman does not explicitly disclose wherein the image processing comprises transparency control of one or more at-location participants.
ZHAO discloses an image processing comprises transparency control of one or more participants (As can be seen, in image 300B the whiteboard is centered, the image is zoomed in to the whiteboard to display the contents more clearly, and the person's image is made transparent to make the blocked content of the board viewable. As a result, the processed image 300B is much more readable than the original image 300A, ZHAO, [0036]-[0037]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use transparency process as taught by ZHAO to modify the system of Periyannan-Schnittman in order to make content more readable.

As to claim 11, Periyannan-Schnittman-ZHAO discloses the system according to claim 10, wherein the functionality service software controlling the number of functionalities of the video-feed comprises controlling whether the processed video-feed displays: a zoom-in on one at-location participant, an overview of at least one of all the at-location participants or an overview of the location, or a cropping to only show a part of the location (side cropped version of the overall scene SC, in this case cropped to span only the most relevant/recent speakers M1, M2, and M5, with an aspect ratio of about 7.5:1, Schnittman, [0075]-[0077]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to composite side-by-side to form a stage scene video as taught by Schnittman to modify the system of Periyannan-Schnittman-ZHAO in order to the remote party to follow more distant audio, body language, and non-verbal cues given by those participants in the meeting room that are more remote from the single camera.

As to claim 12, Periyannan-Schnittman-ZHAO discloses the system according to claim 11, wherein one or more criteria determine which of the number of functionalities that should be applied to the video-feed at a certain time (side cropped version of the overall scene SC, in this case cropped to span only the most relevant/recent speakers M1, M2, and M5, with an aspect ratio of about 7.5:1, Schnittman, [0075]-[0077]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to composite side-by-side to form a stage scene video as taught by Schnittman to modify the system of Periyannan-Schnittman-ZHAO in order to the remote party to follow more distant audio, body language, and non-verbal cues given by those participants in the meeting room that are more remote from the single camera.

As to claim 13, Periyannan-Schnittman-ZHAO discloses the system according to claim 12, wherein the functionality service software is configured to be controlled: not by the unified communication cloud server; by the provider of the AV-system; by the far-end participant; by the at-location participants; or only by the provider of the AV-system and the at-location participants (Periyannan, [0045]-[0052]).

As to claim 14, Periyannan-Schnittman-ZHAO discloses the system according to claim 13, wherein the functionality service software is configured to be controlled via: the AV-system, via an electronic device of the far-end participant(s), or via a control interface in connection with the AV-system (Periyannan, [0045]-[0052]).

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s argument “Applicant current amends independent Claim 1 to recite that the system is disposed at a location” and “the distributed system described by Periyannan does not control functionalities of the feed to provide users, both local and remote, with a consistent user experience, as in Claim 1” on page 10-11, Examiner respectfully disagrees.
Firstly, Periyannan discloses “Endpoint 310 may execute a client application that can only access the Micro POP 308 as shown with 302c and cannot access a Core Media POP (e.g., 104 and 106)” (see [0081]) and people with ordinary skill in art would know that a point of presence (or POP) is a single geographical location where a group of servers reside or “Upon receipt of the request at the respective POP (e.g., 104 and 308), a load balancer may determine whether load balancing is desired based on load balancing metrics including…” “Geolocation information for the endpoint executing the client application. The Geolocation information is real world geographic location of the endpoint…” (see [0084]), thus Periyannan’s disclosure reads on claimed “an audio/video (AV)-system, disposed at a location.”
Secondly, Periyannan’s system allows “video data streams from proprietary video conference endpoints using proprietary communication protocols implemented for client applications include, but are not limited to, the following: Microsoft Skype application, Polycom video conference applications, Microsoft Lync applications, Google Talk applications, web applications capable of real time communication, and/or any other application providing communication services” (see [0024]) and allows rendering “multimedia content including but not limited to the composite audio/video stream to each of the participants to the video conference for an enhanced User Experience (UE) for the participants” (see [0054]-[0059]). The enhanced UE includes 
“participants to the video conference can control such features such as video layouts, muting participants, sending chat messages, screen sharing and adding third-party video content” (see [0056]);
“content rendered in the form of screen layouts, composite feeds, welcome banners, etc. during the video conference as well as what the participants see when they log into a video conference, what they physically see on the screen etc” (see [0057]);
“customization of the video conference session for a specific (e.g., vertical industry) application” (see [0058]) and “personalization of the video conference as per the moderator's and/or the participants' preferences and privileges” (see [0059]).
So Periyannan’s system allows participants configure their system and provides video data streams to the participants according to their configuration. Thus,  Periyannan’s disclosure reads on claimed “controlling a number of functionalities of the video-feed to generate a processed video-feed to provide a consistent user experience for the at-location participants and the far-end participants.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        9/27/2022